HEDRICK, Chief Judge.
Defendants first contend the trial court erred in “failing to direct verdicts of ‘not guilty’ and in refusing to set aside the verdicts on the grounds the evidence was insufficient to sustain verdicts of guilty.” This assignment of error purports to be based on exceptions to the denial of defendants’ motions for a “mistrial” and to “set aside the verdicts.” These exceptions do not support the assignment of error. Indeed, defendants do not argue that the court erred in not directing a verdict of not guilty or that the court erred in not setting aside the verdicts or ordering a mistrial. Defendants simply argue that the evidence, when considered in the light most favorable to the State, is not sufficient to show victim was assaulted with a “deadly weapon.” Defendants’ contentions in this regard are without merit.
A deadly weapon is any article, instrument or substance which is likely to produce death or great bodily harm. State v. Wiggins, 78 N.C. App. 405, 337 S.E. 2d 198 (1985). Whether a *249weapon is deadly can be inferred from the wound of the victim. State v. Rowland, 263 N.C. 353, 139 S.E. 2d 661 (1965).
The victim testified that defendant Phillips “come out of my bedroom door right here with something in his hand.” He further testified that “he hit me.” The victim’s neighbor, Tim Reynolds, testified that the victim had what “looked like a board print on the side of his face,” and that “he was bloody and his eyes was bleeding. . . .” The victim went to the hospital where he was diagnosed as having a broken cheekbone and where he was treated for bruises and lacerations. This evidence is clearly sufficient to raise an inference that defendant Phillips struck the victim with a weapon which could produce great bodily harm.
Defendants next contend the court erred by failing to set aside the verdicts and grant a new trial because of the actions of witnesses, interested parties and jurors. Irregularities contended by defendants include: 1) the victim’s wife was in the jury room before the opening of court on one day, 2) the Sheriff took coffee cups to the jury in the jury room, 3) the Sheriff talked to one of the jurors in the hall outside the courtroom, and 4) three jurors were outside the jury room during some of the deliberations.
Upon investigating these instances, the trial judge found that the conduct may have been improper, but concluded “there was nothing of any prejudicial nature which occurred during the course of the trial with regard to these proceedings.” The trial judge is given large discretionary power as to control of the trial. State v. Young, 312 N.C. 669, 325 S.E. 2d 181 (1985). This includes investigation of improprieties concerning the jury. State v. Selph, 33 N.C. App. 157, 234 S.E. 2d 453 (1977). Unless the rulings of the court are clearly erroneous or amount to manifest abuse of discretion, they will not be disturbed. State v. Johnson, 295 N.C. 227, 244 S.E. 2d 391 (1978). This assignment of error has no merit.
Defendants’ next assignment of error is set out in the record as follows: “The court erred in allowing in evidence the testimony of Robert Hogsed’s picking out defendant Roger Dale Phillips, from a lineup, as the person who hit him in his home on the night of 11 August 1985, on the grounds that such testimony was inherently incredible and violated the due process rights of defendants.” This assignment purports to be an exception to the trial judge’s ruling after voir dire: “Based upon these foregoing finding *250of facts the Court concludes that the identification of the accused by the witness is not inherently incredible, and that the pre-trial identification procedure involving the defendant was not so im-permissively suggestive as to violate the defendant’s right to due process of law and Orders that the objection is overruled.” Defendants cite no authority in support of their argument. Defendants do not make it clear in their brief whether they are objecting to “in court” or “out of court” identification by victim of defendant Phillips. In any event, we have reviewed the findings of fact upon which the trial judge entered his order overruling the objection and find that the order is supported by the evidence and facts found. This assignment borders on the frivolous.
Defendants next argue based on Assignment of Error No. 6 that the court erred in instructing the jury it could find defendant Johnson guilty of assault with a deadly weapon. This assignment of error is not supported by an exception duly noted in the record. These contentions are based on Argument I. Argument I has no relation to this assignment of error.
Defendants next assign error to the trial court’s instruction that the jury could find defendants guilty if they acted in concert. Defendants cite no authority, but argue that there was no evidence that defendants acted together. The record indicates that evidence tends to show Phillips and Johnson were together talking to Frankie Carpenter before the crime and together in the same car after the crime when one of them gave Carpenter $1,000. To support an instruction of acting in concert, it is only necessary for the State to present sufficient evidence that the defendant was present at the scene of the crime and that he acted together with another who did the acts necessary to constitute the crime pursuant to a common plan or purpose to commit the crime. State v. Robinson, 83 N.C. App. 146, 349 S.E. 2d 317 (1986). We hold that the evidence is sufficient to find defendants acted in concert, and the court properly instructed the jury.
Finally, defendants contend the court erred in overruling objections to the prosecutor’s closing argument. In his closing argument, the prosecutor stated the jury had heard defense witnesses in the audience and then he said, “I have.” The prosecutor also referred to a photograph which he said showed the porch of the victim was painted when a defense witness testified she was *251there, contradicting her testimony. Defendants claim both statements were prejudicial, and there was no evidence to support the prosecutor’s statement about the picture. Defendants cite no cases in support of their argument.
Argument of counsel is left largely to the control and discretion of the presiding judge. State v. Monk, 286 N.C. 509, 212 S.E. 2d 125 (1975). In this case, the trial judge found no prejudice due to the statements, and defendants have failed to show any prejudice due to the court’s finding. This assignment of error has no merit.
We hold defendants had a fair trial, free from prejudicial error.
No error.
Judges ARNOLD and ORR concur.